UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1)* Del Taco Restaurants, Inc (Name of Issuer) Common Stock (Title of Class of Securities) 52748T104 (CUSIP Number) December 31, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Pleasant Lake Partners LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 5,022,533 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 5,022,533 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 5,022,533 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 12.9% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO (Limited Liability Company) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) PLP MM LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 5,022,533 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 5,022,533 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 5,022,533 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 12.9% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO (Limited Liability Company) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) PL Opportunities GP LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 2,500,000 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 2,500,000 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,500,000 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 6.4% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO (Limited Liability Company) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Pleasant Lake Onshore GP LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 2,522,533 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 2,522,533 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,522,533 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 6.5% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO (Limited Liability Company) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Pleasant Lake Offshore Master Fund L.P. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 2,522,533 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 2,522,533 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,522,533 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 6.5% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) PN (Limited Partnership) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Pleasant Lake Opportunities Fund LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 2,500,000 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 2,500,000 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,500,000 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 6.4% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) PN (Limited Partnership) 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Jonathan Lennon 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 5,022,533 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 5,022,533 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 5,022,533 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* 12.9% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) IN SCHEDULE 13G Item1. (a) Name of Issuer Del Taco Restaurants, Inc. (b) Address of Issuer’s Principal Executive Offices 25521 Commercentre Drive Lake Forest, CA 92630 Item2. (a) Name of Person Filing Pleasant Lake Partners LLC PLP MM LLC Pleasant Lake Offshore Master Fund L.P. Pleasant Lake Opportunities Fund LP Pleasant Lake Onshore GP LLC PL Opportunities GP LLC Jonathan Lennon (b) Address of Principal Business Office or, if none, Residence 110 Greene Street, Suite 604 New York, New York10012 (c) Citizenship Pleasant Lake Partners LLC - Delaware PLP MM LLC - Delaware Pleasant Lake Offshore Master Fund L.P. - Cayman Islands Pleasant Lake Opportunities Fund LP - Delaware Pleasant Lake Onshore GP LLC - Delaware PL Opportunities GP LLC - Delaware Jonathan Lennon - United States (d) Title of Class of Securities Common Stock (e) CUSIP Number 52748T104 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item4. Ownership*** Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. Shares reported herein represent 2,522,533 shares held by Pleasant Lake Offshore Master Fund L.P. (the “Master Fund”) and 2,500,000 shares held by Pleasant Lake Opportunities Fund LP (the “Partnership”). Pleasant Lake Partners LLC (“PLP”) serves as the investment manager for both the Master Fund and the Partnership. PL Opportunities GP LLC (“Partnership GP LLC”) serves as General Partner of the Partnership and Pleasant Lake Onshore GP LLC serves as General Partner of the Master Fund (“Master GP LLC”). PLP MM LLC is the managing member of PLP. Jonathan Lennon serves as manager of PLP MM LLC, Master GP LLC and Partnership GP LLC. Each of the Reporting Persons disclaims beneficial ownership of the shares reported herein except to the extent of its or his pecuniary interest therein. (a) Amount Beneficially Owned*** Pleasant Lake Partners LLC- 5,022,533 shares PLP MM LLC - 5,022,533 shares Pleasant Lake Offshore Master Fund L.P. - 2,522,533 shares Pleasant Lake Opportunities Fund LP- 2,500,000 shares Pleasant Lake Onshore GP LLC - 2,522,533 shares PL Opportunities GP LLC - 2,500,000 shares Jonathan Lennon - 5,022,533 shares (b) Percent of Class Pleasant Lake Partners LLC - 12.9% PLP MM LLC- 12.9% Pleasant Lake Offshore Master Fund L.P. - 6.5% Pleasant Lake Opportunities Fund LP- 6.4% Pleasant Lake Onshore GP LLC - 6.5% PL Opportunities GP LLC – 6.4% Jonathan Lennon- 12.9% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote Pleasant Lake Partners LLC - 0 shares PLP MM LLC - 0 shares Pleasant Lake Offshore Master Fund L.P. - 0 shares Pleasant Lake Opportunities Fund LP- 0 shares Pleasant Lake Onshore GP LLC - 0 shares PL Opportunities GP LLC - 0 shares Jonathan Lennon - 0 shares (ii) shared power to vote or to direct the vote Pleasant Lake Partners LLC- 5,022,533 shares PLP MM LLC - 5,022,533 shares Pleasant Lake Offshore Master Fund L.P. - 2,522,533 shares Pleasant Lake Opportunities Fund LP – 2,500,000 shares Pleasant Lake Onshore GP LLC - 2,522,533 shares PL Opportunities GP LLC - 2,500,000 shares Jonathan Lennon - 5,022,533 shares (iii) sole power to dispose or to direct the disposition of Pleasant Lake Partners LLC - 0 shares PLP MM LLC - 0 shares Pleasant Lake Offshore Master Fund L.P. - 0 shares Pleasant Lake Opportunities Fund LP – 0 shares Pleasant Lake Onshore GP LLC - 0 shares PL Opportunities GP LLC - 0 shares Jonathan Lennon - 0 shares (iv) shared power to dispose or to direct the disposition of Pleasant Lake Partners LLC- 5,022,533 shares PLP MM LLC - 5,022,533 shares Pleasant Lake Offshore Master Fund L.P. - 2,522,533 shares Pleasant Lake Opportunities Fund LP- 2,500,000 shares Pleasant Lake Onshore GP LLC - 2,522,533 shares PL Opportunities GP LLC - 2,500,000 shares Jonathan Lennon - 5,022,533 shares Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits Exhibit Joint Filing Agreement by and among the Reporting Persons incorporated by reference to Exhibit 99.1 to Schedule 13G filed by the Reporting Persons with the Securities and Exchange Commission on June 30, 2015. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. February 16, 2016 PLEASANT LAKE PARTNERS LLC By: PLP MM LLC its Managing Member By: /s/ Jonathan Lennon Jonathan Lennon, Manager PLP MM LLC By: /s/ Jonathan Lennon Jonathan Lennon, Manager PLEASANT LAKE ONSHORE GP LLC By: /s/ Jonathan Lennon Jonathan Lennon, Manager PL OPPORTUNITIES GP LLC By: /s/ Jonathan Lennon Jonathan Lennon, Manager PLEASANT LAKE OFFSHORE MASTER FUND L.P. By: Pleasant Lake Onshore GP LLC its General Partner By: /s/ Jonathan Lennon Jonathan Lennon, Manager PLEASANT LAKE OPPORTUNITIES FUND LP By: PL Opportunities GP LLC its General Partner By: /s/ Jonathan Lennon Jonathan Lennon, Manager JONATHAN LENNON By: /s/ Jonathan Lennon Jonathan Lennon, Individually
